PER CURIAM.
This proceeding is before us on respondent’s petition for leave to resign without leave to reapply, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
Respondent is presently being investigated by The Florida Bar regarding alleged violations of Disciplinary Rules 1-102(A)(1), (3), (6), and 9-102 of The Florida Bar Code of Professional Responsibility, and article XI, Rules 11.02(3)(a) and (b) of The Florida Bar Integration Rule, stemming from respondent’s alleged misappropriation of his clients’ funds. Respondent has agreed to cooperate fully with any investigation made in connection with the Client Security Fund of The Florida Bar; that he will make restitution to those clients who suffered monetary losses as a result of his actions; and that he will reimburse The Florida Bar for the costs incurred to date in the pending disciplinary proceedings.
The Florida Bar supports the petition to resign without leave to reapply on the above conditions. The Court finds that respondent freely and voluntarily submitted the petition and that the requirements of Rule 11.08(3) are fully satisfied. The petition is hereby approved. Sidney C. Wood’s name is hereby stricken from the roll of attorneys in the State of Florida effective this date. Judgment for costs in the amount of $2,308.72 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ„ concur.